                                                                                          FILED
     PETITION FOR \VRIT OF HABEAS CORPUS: 28 USC
                                                 §2254 (Rev. 9110)
     ADOPTED BY.ALL FEDERAL COURTS IN TEXAS
                                                                                        CLERK U.S. E)IS rRCT COURT
                                                                                        WESTERN 9*SJRICT OF TEXAS
                             IN THE UNITED STATES DISTRICT                  COURT        BY_JJCtK
                       FOR THE Southern                              DISTRICT OF TEXAS               J
                                      Houston                        DIVISION



                              PETITION FOR A WRIT OF HABEAS CORPUS BY
                                        A PERSON iN STATE CUSTODY


      James Warr                                                      TDCJ Pack Unit
 PETITIONER
 (Full name of Petitioner)                                            CURRENT PLACE OF CONFINEMENT


 vs.
                                                                       2169229
                                                                                   PRISONER ID NUMBER


   BryanCollier
 RESPONDENT
                                                                      1:21CV024Ly
 (Name of TDCJ Director, Warden, Jailor, or                                                 CASE NUMBER
 authorized person having custody of Petitioner)                          (Supplied by the District Court Clerk)



                                    INSTRUCTIONS - READ CAREFULLY.
 1.        The petition must be legibly handwritten or typewritten
                                                                    and signed and dated by the petitioner,
           under penalty of perjury. Any false statement of an
                                                                unportant fact may lead to prosecution for
           perjury. Answer all questions in the proper space on the
                                                                    form.
2.         Additional pages are not allowed except in answer to
                                                                questions II and 20. Do not cite legal
           authorities. Any additional arguments or facts you want
                                                                     to present must be in a separate
           memorandum. The petition, including attachments, may not
                                                                    exceed 20 pages.
3.         Receipt of the $5.00 filing fee or a grant of permission to
                                                                       proceed informa pauper/s must occur
           before the court will consider your petition.

4.        Ifyou do not have the necessary filing fee, you may ask
                                                                   permission to proceed inforinapciuperis.
          To proceed in forina pauperis, (1) you must sign
                                                              the declaration provided with this petition to
          show that you cannot prepay the fees and costs,
                                                                 (2) if you are confined in TDCJ-CID, you
          must send in a certified In Forma Pauper/s Data Sheet
                                                                  form from the institution in which you are
          confined. If you are in an institution other than
                                                                TDCJClD, you must send in a certificate
          completed by an authorized officer at your institution
                                                                  certiI'ing the amount of money you have
          on deposit at that institution. If you have access or
                                                                have had access to enough funds to pay the
          filing fee, then you must pay the filing fee.
 5.     Only judgments entered by one court may be challenged in a single petition. A separate petition
        must be filed to challenge a judgment entered by a different state court.

 6.     Include all of your grounds for relief and all of the facts that support each ground for relief in this
        petition.

7.      Mall the completed petition and one copy to the U. S. District Clerk. The "Venue List" in your
        Unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
        clerk's offices. The proper court will be the federal court in the division and district in which you
        were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
        Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
        Southern District of Texas, Houston Division).

8.      Failure to notify the court of your change of address could result in the dismissal of your case.


                                                PETITION
What are you challenging? (Check jj that apply)

         i     A judgment of conviction or sentence,       (Answer Questions 1-4, 5-12 & 20-25)
               probation or deferred-adjudication probation.
        O      A parole revocation proceeding.             (Answer Questions 1-4, 13-14 & 20-25)
        O      A disciplinary proceeding.                  (Answer Questions 1-4,15-19 & 20-25)
        o      Other:_________________________             (Answer Questions 1-4, 10-Il & 20-25)

Alipetitioners must answer guestions 1-4:
Note: In answering questions 1-4, you must give information about the conviction for
                                                                                            the sentence you
are_presently serving, even ifyou are challenging a prison disciplinary action. (Note: Ifyou
                                                                                              are challenging
a prison disciplinary action, do not answer questions 1-4 with information
                                                                                 about the disciplinary case.
Answer these questions about the conviction for the sentence you are presently serving.)
                                                                                            Failure to follow
this instruction may result in a delay in processing your case.

1.     Name and location of the court (district and county) that entered the judgment of
                                                                                         conviction and
       sentence that you are presently serving or that is under attack:

        299th District Court Travis County             4-15 year sentences



2,     Date ofjudgment of conviction:        12/01/2017
3.     Length of sentence:     I 5years
4.     identify the docket numbers (if known) and alt crimes ofwhich you were convicted that
                                                                                             you wish
       to challenge in this habeas
                                  action:____________________________________________________
         CR # D-1-DCI5-900094


                                                    -2-
 Judgment of Conviction or Sentence1 Probation or Deferred-Adjudication Probation:

 5.     What was your plea? (Check one)               Not Guilty         U Guilty       0   Nob Contendere

 6.    Kind of trial: (Check one)             Jury      0 Judge Only
 7.    Did you testif' at trial?         Yes         U No

 8.    Did you appeal the judgment of conviction?                 Yes    0 No
9.     If you did appeal,   in what appellate court did you file your direct appeal?        14th Court
             of   Appeals                                    Cause Number (if known) 14-1 8-00058-CR

       What was the result of your direct appeal (affirmed, modified or reversed)?
                                                                                         affirmed

       What was the date of that decision?           01128/2020
       If you filed a petition for discretionary review after the decision of the court ofappeals, answer the
       following:

       Grounds raised:            N/A



       Result:

       Date of result:                                       Cause Number (if known):

       If you filed a petition   for a writ   of certiorari with the United States Supreme Court, answer the
       following:

      Result:                 N/A

      Date of result:

10.   Other than a direct appeal, have you filed any petitions, applications or motions from
                                                                                             thisjudgment
      in any court, state or federal? This includes any state applications for a writ of habeas
                                                                                                corpus that
      you may have filed,         Yes     0 No
11.   If your answer to   10 is "Yes," give     the following information:

      Name of court:     29th Judicial Court Travis County (1107)
      Nature of proceeding:             1107
      Cause number (if known):          D-1 DC-9000 44-a




                                                       -3-
        Date (month, day and year) you     jj   the petition, application or motion as shown by a file-stamped
        date from the particular court:          (lI2I202O
        Grounds raised: Ineffective Assistance of
                                                  Counsel: Failure to lnvestigate;Failuré to Object;
        Failure to ask Questions of the Defendant to explain business in
                                                                         question
       Date of final decision:        Pending
       What was the decision?         Pending
       Name of court that issued the final decision:

       As to any second petition, application or motion, give the same
                                                                       information:
       Name of court:                             NIA
       Nature of proceeding:

       Cause number (if known):

       Date (month, day and year) you fijthe petition, application or motion as
                                                                                shown by a file-stamped
       date from the particular court:


       Grounds raised:



      Date of final decision:

      What was the decision?

      Name of court that issued the final decision:

      Ifyou have filed more than two petitions, applications, or motions, please
                                                                                  attach an additional
      sheet ofpaper and give the same information about each
                                                               petition, application, or     motion.
12.   Do you have any future sentence to serve afler you finish
                                                                serving the sentence you are attacking
      in this petition?      U Yes        kNo

      (a)    If your answer is "yes," give the name and location of the court that imposed
                                                                                               the sentence
             to be served in the future:



      (b)    Give the date and length of the sentence to be served in the future:




                                                    -4-
         c)     Have you filed, or do you intend to file, any petition attacking the judgment for the
                sentence you must serve in the future?  0 Yes 0 No
 Parole Revocation:     N/A

 13.    Date and location of your parole revocation:

 14.    Have you filed any petitions, applications, or motions in any state or federal court challengingyour
        parole revocation?     0 Yes        El No


        if your answer is "yes," complete Question      11   above regarding your parole revocation,

 Disciplinary Proceedings: N/A

 15.    For your original conviction, was there a finding that you used or exhibited a deadly
                                                                                              weapon?
        DYes        ONo

 16.    Are you eligible for release on mandatory supervision?          0 Yes      0 No
 17.   Name and location of the TDCJ Unit where you were found guilty of the
                                                                             disciplinary violation:


       Disciplinary case number:

       What was the nature of the disciplinary charge agairst you?

18.    Date you were found guilty of the disciplinary violation:

       Did you lose previously earned good-time days?            DYes       0 No
       If your answer is "yes," provide the exact number of previously earned good-time
                                                                                         days that were
       forfeited by the disciplinary hearing officer as a result of your
                                                                                 disciplinary hearing:

       Identify all other punishment imposed, including the length of any
                                                                          punishment if applicable and
       any changes in custody status:




19.    Did you appeal the finding of guilty through the prison or TDCJ
                                                                       grievance procedure?
       DYes         ONo

       if your answer to Question   19 is "yes," answer the following:

       Step I Result:



                                                  -5-
               Dateof Result:

       Step 2 Result:

               Date of Result:

All petitioners must answer the renialning guestions

20.    For this petition, state every ground on which you claim that you are being held in violation of the
       Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
       ground. If necessary, you may attach pages stating additional grounds and facts supporting them.

       CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state
       court remedies on each around on which you request action by the federal court. Also, if you fail
       to set forth all the grounds in this petition, you may be barred from presenting additional grounds
       at a later date.

A.    GROUND ONE:                Ineffective assistance of Counsel



      Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

        Defense attorney did not question Mr. Warr about the workings of his business.

      which would have allowed defendant to differentiate between a loan and an

      investment, a critical point in the case; nor did counsel examine the contract

      details which would have quashed the intent to commit any of the four charges

      against the defendant.

B.    GROUND TWO;             Failure to Call Expert Witnesses



      Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

      Defense attorney did not call witnesses who could justify Mr. Warr's assertions

      of innocence on all counts, nor did he summon clients who had and were having

      success in Mr. Warr's program.
C.      GROTJNDTHRILE:           Failure to Object



       Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




       Defense counsel did not object to this inflammatory mischaracterization.




p,..    tMtWJI



       Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

       Defense attorney had no clear understanding of Mr. Warr's business, although in pretrial

       dayshe assured the defendant that he did, and in fact, convinced Mr. Warr that he would
       most likely be acquitted of all charges.




21.    Relief sought in this petition:   Conviction overturned




                                                  -7-
22.   Have you previously filed a federal habeas petition attacking the same conviction, parole
      revocation, or disciplinary proceeding that you are attacking in this petition?   flYcs     ONo
      If your answer is "yes," give the date on which        petition was filed and the federal court in
      which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
      dismissed with prejudice or (c) denied.

                                 pending



      If you previously filed a federal petition attacking the same conviction and such petition was
      denied or dismissed with prejudice, did you receive permission from the Fiflh Circuit to file a
      second petition as required by 28 U.S.C. § 2244(b(3) and (4)?     0 Yes EtNo

23.   Are any of the grounds listed in question 20 above presented for the first time in this petition?
      0 Yes         XNo

      If your answer is "yes," state briefly what grounds are presented for the first time and give your
      reasons for not presenting them to any other court, either state or federal.




24.   Do you have any petition or appeal now pending (filed and not yet decided) in any court, either
      state or federal, for the judgment you are challenging?     Yes       0 No

      If "yes," identify each type of proceeding that is pending (i.e., direct appeal, art. 11.07 application,
      or federal habeas petition), the court in which each proceeding is pending, and the date each
      proceeding was filed.

                                       pending 1107

25.   Give the name and address, if you know, of each attorney who represented you in the following
      stages of the judgment you are challenging:

      (a)     Atpreliminaiy hearing:      Ernest W. Leonard

      (b)     At arraignment and plea: Ernest W. Leonard

      (c)    At trial:                    Ernest W. Leonard

      (d)    At sentencing:                Ernest W. Leonard

      (e)    On appeal:                    Gary Prust

      (0     In any post-conviction proceeding:          PRO-SE



                                                   -8-
       (g)       On appeal from any ruling against you in a post-conviction proceeding:

                                                      PRO-SE

Timeliness of Petition:

26.    Ifyourjudgment of conviction, parole revocation or disciplinary proceeding became final over one
       year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §
       2244(d) does not bar your petition.1

                                                                  N/A




             1
              The Antiterrorism and Effective Death Penalty Act of 1996 ('AEDPA"), as contained in 28 U.S.C.     §   2244(d),
  provides in part that:

           (I)      A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
                    custody pursuant to the judgment of a State court. The limitation period shall run from the latest of-

                    (A)       the date on which the judgment became final by the conclusion of direct review or the expiration of
                              the time for seeking such review;

                    (B)       the date on which the impediment to filing an application created by State action in violation of the
                              Constitution or laws of the United States is removed, if the applicantwas prevented from filing by
                              such State action;

                    (         the date on which the constitutional right asserted was initially recognized by the Supreme Court, if
                              the right has been newly recognized by the Supreme Court and made retroactively applicable to
                              cases on collateral review; or

                    (D)       the date on which the factual predicate of the claim or claims presented could have been discovered
                              through the exercise of due diligence.

           (2)      The time during which a properly filed application for State post-conviction or other collateral review with
                    respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
                    under this subsection.
       Wherefore, petitioner prays that the Court grant him the relief to which he may be entitled.



                                                        Signature of Attorney (if any)




        I declare (or certif', verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

                                                         (month, day, year


        Executed (signed) on                                              (date).




                                                         Signat    o   Petitioner reguired)


Petitioner's current address:           la.ce        t.c_k   (LJi+                     Li4ii4..c...

                                &       T. 7?2




                                                     -10-
